Order and judgment, Supreme Court, New York County (Beverly Cohen, J.), entered May 14 and May 21, 1993, respectively, which, inter alia, granted plaintiff partial summary judgment on its second cause of action for an account stated as against defendants David Buntzman and Arol Development Corp., and awarded plaintiff $398,236.72, unanimously affirmed, with costs.
The documentary evidence, which includes, inter alia, defendants’ partial payments of plaintiff’s bills without any reserva*204tion of rights and defendants’ written acknowledgments of plaintiffs statements of account which expressly admit defendants’ joint and several liability for such accounts, clearly demonstrates the presence of an account stated for billings through October 4, 1991 (see, Kramer, Levin, Nessen, Kamin & Frankel v Aronoff, 638 F Supp 714, 719-720).
Moreover, defendants’ alleged oral objections to the stated accounts are unsubstantiated and unsupported by the evidence (see, Fink, Weinberger, Freedman, Berman & Lowell v Petrides, 80 AD2d 781, appeal dismissed 53 NY2d 1028).
We have considered all other claims and find them to be meritless. Concur—Sullivan, J. P., Wallach, Asch and Nardelli, JJ.